LACOMBE, Circuit Judge.
This is an application to allow certain creditors holding' certificates of indebtedness of the railroad to intervene as parties plaintiff and to file an amended complaint, on the ground that the claim of the original plaintiff (for materials necessary for operation furnished within four months of receivership) is about to be paid. The moving parties have filed their claims and have proved or are proving them before the special master, and interlocutory decree has been entered. Under these circumstances intervention is unnecessary; the cause will go on even, though the Hay Company be paid, because the suit was brought in behalf of all creditors; and there is nothing in the changed circumstances calculated to cause delay. If there should be any lack of diligence in expediting it, any creditor who has proved his claim may suggest that fact to the court, and se-. *487cure the relief as efficiently as if such creditor were formally named in the record as a party plaintiff. Nor is it any ground for the relief prayed for that there are in the original bill misdescriptions of the property of defendant, nor that such items of such property are not enumerated. All such inaccuracies may he brought to the attention of the special master, who will carefully ascertain what property should be marshaled, and the record may be perfected in final decree.
Motion denied.